DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/4/19, 3/2/20, and 4/15/20 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhoog et al. (US 5,985,483).
Regarding claim 1, Verhoog teaches a battery module, or battery block (1), with a plurality of battery cells accommodated in a receiving space, or wells (4), formed by a housing, or case (2), of the battery module (Figure 1, column 3 lines 5-12). Verhoog further teaches that the housing, or case (2), 

As for claim 2, Verhoog teaches flow guidance elements, or ribs (8), to disturb the flow of the fluid (Figure 1, column 3 lines 22-29).
Regarding claim 3, it is seen in Figures 1-3 that the flow guidance elements have a rectangular cross section area.
As for claim 4, it is seen in Figures 1-3 that the flow guidance elements are arranged in several offset rows.
Regarding claim 5, Verhoog teaches flow guidance elements, or ribs and partitions (31-34), having rectangular cross-sections and forming adjacent rows (Figure 3). Verhoog teaches that the ribs form angles around 60ᵒ relative to the partitions (column 3 lines 54-64).

With regard to claim 7, Verhoog teaches that the cover plate, or cheek plate (7), is heat-sealed to the receiving element, or longitudinal walls (6) (column 3 lines 13-16).
As for claim 8, Verhoog teaches that the housing, or case (2), or Verhoog includes first and second ports, or orifices and spigots (9, 10), configured for flow of the temperature-control fluid into and out of the flow space (Figure 1, column 3 lines 22-29).
Regarding claim 9, Verhoog teaches that the plurality of battery cells are arranged on a side of the receiving element, or longitudinal wall (6), opposite the flow space (Figure 1).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Verhoog as applied to claim 1 above, and further in view of Kenney (US 2019/0109357).
The teachings of Verhoog as discussed above are incorporated herein.
Verhoog teaches the battery of claim 1 but fails to teach a sealing element between the cover plate, or cheek plate (7) and the housing, or case (2).
Kenney teaches a battery module including a base tray (18) for forming a flow path area (30) for a cooling medium between a top plate (20) and the base tray (18) (Figures 1-5). The skilled artisan will easily see that the top plate (20) and base tray (18) of Kenney are structurally similar to and serve the same function as the longitudinal wall (6) and cheek plate (7) of Verhoog.
Kenney teaches sealing elements (25) between the base tray (18) and top plate (20), or cheek plate (7) and longitudinal wall (6) which are analogous to the claimed cover plate and housing, in order to ensure that the top plate (20) and base tray (19) are disposed in a fluid-tight relationship ([0058]).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Verhoog as applied to claim 3 above, and further in view of Kimura et al. (US 6,569,561).
The teachings of Verhoog as discussed above are incorporated herein.
Verhoog teaches the battery of claim 3 but fails to teach that the flow guidance elements have a cross section area of a circular shape and are arranged in adjacently off-set rows.
Kimura teaches a battery pack including a fluid flow area for a coolant, wherein the flow area includes a plurality of circularly shaped flow guidance elements, or projections (17), having a circular cross section and provided in adjacently off-set rows (abstract, Figure 3, column 4 lines 28-49).
It would have been obvious to the skilled artisan to substitute the known coolant fluid flow guidance elements of Kimura for the flow guidance elements in the battery module of Verhoog and the results of the substitution would have been predictable. MPEP 2143 I B

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verhoog as applied to claim 1 above, and further in view of Heckenberger et al. (US 9,083,099).
The teachings of Verhoog as discussed above are incorporated herein.
Verhoog teaches the battery of claim 1 but fails to teach that the cover plate is joined to the receiving element by soldering.
Heckenberger teaches a battery module including a housing (1) and cover plate (2) which form a flow space for a cooling element (abstract, Figure 1) . Heckenberger further teaches that the cooling plate (2) and housing (1) are formed of aluminum and are soldered together in a fluid-tight manner (column 5 lines 30-38).
It would have been obvious to the skilled artisan to substitute the known housing and cover plate material and connection method (i.e., aluminum and soldering) for the material and connection method of Verhoog and the results of the substitution would have been predictable. MPEP 2143 I B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729